Citation Nr: 1028380	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  10-10 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1951 to August 1953.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claims.

In May 2010, the Veteran was afforded a Travel Board hearing 
conducted by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims folder.  
At that hearing, the Veteran submitted additional evidence to the 
Board, accompanied by a waiver of RO consideration.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A July 2006 rating decision denied service connection for 
bilateral hearing loss and tinnitus; although notified of the 
denial, the Veteran did not initiate a timely appeal.

2.   The additional evidence received since that July 2006 
decision is not cumulative or redundant of evidence previously 
considered, relates to unestablished facts necessary to 
substantiate the Veteran's hearing loss and tinnitus claims, and 
raises a reasonable possibility of substantiating those claims.  

3.  The competent evidence of record is at least in equipoise as 
to whether the Veteran's bilateral hearing loss is related to 
acoustic trauma incurred in service.

4.  The competent evidence of record is at least in equipoise as 
to whether the Veteran's bilateral tinnitus is related to 
acoustic trauma incurred in service.


CONCLUSIONS OF LAW

1.  The July 2006 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

2.  New and material evidence has been received since that July 
2006 decision warranting the reopening of the claims for service 
connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Resolving all doubt in favor of the Veteran, the criteria for 
service connection for bilateral hearing loss have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2009).

4.  Resolving all doubt in favor of the Veteran, the criteria for 
service connection for bilateral tinnitus have been met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.304, 
4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

A review of the claims folder reflects substantial compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Moreover, the RO's January 2009 notice letter to the 
Veteran meets the criteria set forth in Kent v. Nicholson with 
respect to new and material evidence claims.  Kent v. Nicholson , 
20 Vet. App. 1, 10-11 (2006).  In any event, given that the Board 
is reopening and granting the Veteran's claims, no further 
notification or assistance is necessary, and deciding the appeal 
at this time is not prejudicial to the Veteran.

II.  New and Material Evidence

In a July 2006 rating decision, the RO denied the Veteran's 
claims for service connection for bilateral hearing loss and 
tinnitus.  The Veteran did not file a timely appeal of that 
decision.  A finally adjudicated claim is an application which 
has been allowed or disallowed by the agency of original 
jurisdiction, the action having become final by the expiration of 
one year after the date of notice of an award or disallowance, or 
by denial on appellate review, whichever is the earlier.  
38 U.S.C.A. § 7105 (West 2009); 38 C.F.R. §§ 3.160(d), 20.302, 
20.1103 (2009).  Thus, the July 2006 decision became final 
because the Veteran did not file a timely appeal.

The Board has jurisdictional responsibility to determine whether 
it is proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 
5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, 
the Board must initially determine on its own whether there is 
new and material evidence to reopen the Veteran's hearing loss 
and tinnitus claims before proceeding to readjudicate the 
underlying merits of those claims.  If the Board finds that no 
such evidence has been offered, that is where its analysis must 
end.

When determining whether a claim should be reopened, the Board 
performs a two-step analysis.  The first step is to determine 
whether the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See 38 U.S.C.A. 
§ 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2009).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if the Board determines the evidence is new and material, 
it may proceed to evaluate the merits of the claim on the basis 
of the all evidence of record, but only after ensuring the duty 
to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only applies 
when making a determination as to whether the evidence is new and 
material.  It does not apply when making a determination as to 
the ultimate credibility and weight of the evidence as it relates 
to the merits of the claim.  Essentially, the presumption of 
credibility "dissolves" once the claim is reopened and decided on 
the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").

The evidence before the RO at the time of its prior July 2006 
rating decision consisted of the Veteran's service treatment 
records, which showed that he had been treated at an ear, nose, 
and throat clinic for pharyngitis, strep throat, and head colds.  
However, those service treatment records contained no specific 
complaints or clinical findings of hearing problems.  Also of 
record at the time of the prior rating decision were VA medical 
records, which indicated that the Veteran had been diagnosed with 
hearing loss, and lay statements in which he asserted that he 
suffered from hearing loss and tinnitus related to his period of 
active duty.

After reviewing the evidence then of record, the RO conceded that 
the Veteran had presented clinical and lay evidence of current 
hearing loss and tinnitus.  However, the RO found that there was 
no indication that those conditions were caused or aggravated by 
any aspect of his military service and, on that basis, denied his 
claims.

The evidence that must be considered in determining whether there 
is a basis for reopening this claim is the evidence that has been 
added to the record since that July 2006 decision.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is that 
added to the record since the last final denial on any basis, so 
irrespective of whether it was on the underlying merits or 
instead a prior petition to reopen the claim).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to each 
element that was a specified basis for the last disallowance.  
Id., at 284.

In support of his application to reopen his claims, the Veteran 
testified at his May 2010 Travel Board hearing that he had 
incurred considerable in-service noise exposure while shooting 
50-caliber machine guns during basic training and working as 
truck driver at an artillery training school.  During that Travel 
Board hearing, the Veteran also reported that he had first 
noticed hearing loss and ringing in his ears within a few months 
of leaving the military.  Additionally, the Veteran submitted 
photographs of himself in the vicinity of artillery tanks, which 
he claimed to be sources of acoustic trauma.  Finally, he 
provided additional VA medical records that were not considered 
by the July 2006 adjudicators.  Those VA medical records included 
reports of June 2006 and October 2009 VA audiology consultations 
showing bilateral hearing loss and, most significantly, a June 
2006 audiologist's opinion indicating that the documented hearing 
loss was more likely than not related to military noise exposure.

The Board finds that the testimony, photographs, and VA medical 
records that the Veteran has submitted are both new and material.  
That lay and clinical evidence tends to corroborate the Veteran's 
contention that he currently suffers from hearing loss and 
tinnitus that had their onset due to his in-service exposure to 
machine guns and artillery tank fire.  Moreover, that new 
evidence was not previously considered by agency decision makers, 
is not cumulative or redundant, relates to unestablished facts 
necessary to substantiate the claims, and raises a reasonable 
possibility of substantiating those claims.  38 C.F.R. § 3.303.  
Furthermore, that new evidence is presumed credible for the 
purpose of determining whether it is material to the Veteran's 
claims.

New evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a Veteran's disability, even where it may not convince 
the Board to grant the claim.  38 C.F.R. § 3.156(a); see Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim).  

Here, the new evidence submitted in support of the Veteran's 
claims relates to previously unestablished facts, specifically a 
showing of in-service acoustic trauma and a  link between that 
trauma and current hearing loss and tinnitus.  Therefore, the 
Board finds that the new evidence, when presumed credible for the 
purpose of determining whether it is material, is material.  
Accordingly, the Veteran's claims for hearing loss and tinnitus 
are considered reopened, and the Board must now consider whether 
service connection is warranted for those disabilities.

II.  Service Connection

Service connection may be granted for disease or injury incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110.  If a chronic 
disorder such as hearing loss or tinnitus is manifest to a 
compensable degree within one year after separation from service, 
the disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. § § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a). 

However, the absence of documented hearing loss while in service 
is not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not 
meet the regulatory requirements for a disability at separation, 
he can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

Under 38 C.F.R. § 3.385, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the Veteran.

As discussed above, the Veteran contends that his hearing loss 
and tinnitus were caused by in-service acoustic trauma, 
specifically exposure to machine gun and artillery tank fire 
during basic training and while working as truck driver at an 
Army artillery school.  To bolster his claims, he has provided 
photographs of himself standing in the vicinity of artillery 
tanks.  Additionally, the Veteran has testified at his May 2010 
Travel Board hearing that he and his fellow enlisted personnel 
were not given hearing protection to wear while performing their 
duties.  

The record reflects that, in addition to basic training, the 
Veteran received training as an airplane and engine mechanic and 
also served as an artillery craftsman in the Army.  

The Veteran is competent to state that he experienced noise 
exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Accordingly, the Board accepts his statements, combined 
with the documentation of his training as a mechanic, service as 
an artillery craftsman, and exposure to artillery tanks, as 
evidence that the claimed noise exposure did occur, and concludes 
that it is likely that he was exposed to acoustic trauma while on 
active duty.  The Veteran's in-service noise exposure supports 
his contention of the incurrence of bilateral hearing loss and 
tinnitus in service.  However, in order to establish service 
connection, the evidence still needs to show a medical nexus 
linking current disabilities to an in-service injury. 

The report of the Veteran's February 1951 enlistment examination 
is negative for any complaints, diagnoses, or treatment of 
hearing problems.  Accordingly, the Veteran is presumed to have 
been sound upon entry.  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004); 38 C.F.R. § 3.304(b) (2009).

Service treatment records reflect that the Veteran was 
hospitalized for pharyngitis in June 1952 and thereafter sought 
periodic outpatient treatment at an ear, nose, and throat clinic 
for sore throats, headaches, and head colds.  However, those 
service treatment records are negative for any specific 
complaints or clinical findings of hearing problems.  Nor were 
any such problems reported at the Veteran's August 1953 
separation examination.  On a whisper voice test administered at 
that time, the Veteran scored 15/15, which was considered normal.  

The Veteran's post-service medical records show that he underwent 
a February 2005 VA audiology consultation in which he reported a 
history of bilateral hearing impairment and ringing in the ears.  
Clinical evaluation yielded a diagnosis of moderately severe to 
severe hearing loss.  

On a subsequent VA audiology consultation performed in June 2006, 
the Veteran again complained of bilateral hearing loss and 
intermittent tinnitus, which he assigned an "annoyance rating" 
of 4 on a scale of 1 to 10.  The consultation included 
audiological testing, which yielded findings of hearing loss that 
was noted to be unchanged from the previous examination.  
Tinnitus was also diagnosed based on the Veteran's reported 
history.  Although the June 2006 audiologist noted that the 
results of the audiological testing were not valid for rating 
purposes, she did not provide a rationale for that determination.

In addition to examining the Veteran, the June 2006 VA 
audiologist reviewed his pertinent "historical data" and noted 
that he had both military and post-service noise exposure as well 
history of recurrent ear disease, vertigo, head trauma, and 
familial hearing loss.  Notwithstanding the evidence of 
nonservice-related noise exposure and other risk factors for 
hearing loss, however, the VA audiologist opined that the 
Veteran's "military noise exposure [was] more likely as not a 
contributing factor in his current hearing impairment."  
Additionally, the audiologist noted that the Veteran's hearing 
loss was consistent with aging and noise-induced cochlear 
pathology and that there was no indication of external, middle, 
or retro cochlear ear disease.  Finally, the VA audiologist 
indicated that the Veteran's tinnitus was also consistent with 
the clinical showings of cochlear pathology, but did not render 
an opinion with respect to the etiology of that particular 
disability.

The record thereafter shows that in October 2009, the Veteran 
underwent an additional VA audiology consultation in which he was 
diagnosed with moderately severe to profound sensorineural 
hearing loss in the right ear and moderately severe to severe 
sensorineural hearing loss in the left ear.  As on the June 2006 
evaluation, it was noted that the results of the latest 
audiological testing were not valid for rating purposes, but no 
explanation was given for that assessment.  Additionally, it was 
noted that the Veteran's overall level of hearing loss had not 
significantly changed since his June 2006 consultation.  

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  See Guerrieri v. Brown, 4 Vet. App. 
467 (1993). Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
probative value of a medical opinion is generally based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds the June 2006 VA audiologist's opinion, 
indicating that the Veteran's military noise exposure was a 
contributing factor in his current hearing loss, to be both 
probative and persuasive.  It was based on the audiologist's 
examination of the Veteran and review of his pertinent military 
and post-service noise exposure and other hearing loss risk 
factors.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors 
for assessing the probative value of a medical opinion include 
the physician's access the Veteran's history, and the 
thoroughness and detail of the opinion).  Moreover, the Board 
considers it significant that the June 2006 VA audiologist's 
opinion is consistent with other clinical and lay evidence of 
record, including the audiological test results obtained at the 
prior February 2005 VA consultation and the subsequent October 
2009 VA consultation, and the Veteran's written statements and 
testimony regarding his exposure to in-service acoustic trauma 
and the onset of his hearing loss and tinnitus.  Furthermore, 
there are no other contrary competent medical opinions of record.

The Board is cognizant of the June 2006 and October 2009 VA 
audiologists' findings that the testing results obtained from 
their respective consultations were invalid for rating purposes.  
However, neither VA audiologist provided a rationale for these 
particular findings, which weighs against their probative value.  
See Sklar v. Brown, 5 Vet. App. 140, 146 (1993).  In any event, 
even if the Board were to find that the June 2006 and October 
2009 audiological test results, standing alone, failed to show 
that the Veteran had disabling hearing loss under 38 C.F.R. 
§ 3.385, such a finding would not fatal to his claim because 
other data establishes that he has a valid diagnosis of hearing 
loss.  See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
38 C.F.R. § 3.303(a).  Indeed, the RO previously conceded in its 
July 2006 rating decision that the clinical evidence then of 
record showed that the Veteran had disabling hearing loss and 
denied the claim on other grounds.  Moreover, the June 2006 VA 
audiologist herself acknowledged that the Veteran had been 
previously diagnosed with hearing loss.  As such, her opinion 
relating that condition to service is not undermined by her 
contemporaneous finding regarding the invalidity of the 
audiological test results.

After a careful review of the evidence, the Board finds that the 
Veteran's service and post-service records, pertinent lay 
evidence, and, in particular, the positive nexus opinion evidence 
provided by the June 2006 VA audiologist, demonstrate that his 
currently diagnosed bilateral hearing loss is related to his 
period of military service.  

The Board recognizes that the Veteran was not diagnosed with 
hearing loss and tinnitus in service and that, on his separation 
examination, he scored a 15/15 on a whisper voice test, which was 
considered normal.  However, that separation examination did not 
include an audiometric evaluation, which the United States Court 
of Veterans Claims (Court) has determined to be a more precise 
indicator of hearing problems than whisper voice testing.  See 
Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  Moreover, 
as noted above, the absence of documented hearing loss while in 
service is not fatal to a hearing loss claim provided that the 
Veteran submits evidence of a current disability that is causally 
related to service.  See Ledford, 3 Vet. App. at 89 (1992); 
Hensley, 5 Vet. App. at 159-160 (1993).  

Here, the Veteran has provided competent written statements and 
testimony regarding his extensive exposure to in-service acoustic 
trauma from machine guns and artillery tanks.  See Layno, 6 Vet. 
App. at 469.  Moreover, his statements and testimony are 
corroborated by his documented training as an Army mechanic, 
service as an artillery craftsman, and exposure to artillery 
tanks, as well as by his post-service diagnosis of hearing loss 
and the June 2006 VA audiologist's positive nexus opinion, all of 
which bolsters the credibility of that lay evidence.  See Caluza 
v. Brown, 7 Vet. App. 498, 511-12 (1995) (indicating that the 
Board may consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
claimant).  Furthermore, the Veteran has provided competent 
testimony with respect to having first noticed hearing problems 
within a few months of leaving the military.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (2007) (lay evidence can be 
competent to establish diagnosis of a condition when a layperson 
is competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms supports a later diagnosis by a medical 
professional).  The Board finds this evidence, taken as a whole, 
is sufficient to support a finding that the Veteran's hearing 
loss developed in service or within the period for which service 
connection would be warranted on a presumptive basis.  See 38 
C.F.R. § 3.309(a) (2009).  In addition, the Board finds that the 
Veteran's lay statements, which it considers both competent and 
credible, constitute sufficient evidence of a continuity of 
symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1332 (Fed. 
Cir. 2000).  This further tips the scale in favor of granting his 
hearing loss claim.  

With respect to the Veteran's tinnitus claim, the Board 
recognizes that the June 2006 VA audiologist did not expressly 
relate his subjective reports of ringing in his ears to in-
service acoustic trauma.  Nor has any other VA or private 
examiner rendered an etiological opinion with respect to this 
condition.  Nevertheless, the Board finds that the preponderance 
of the evidence demonstrates that the Veteran currently has 
tinnitus that is related to his history of in-service acoustic 
trauma.

As noted above, lay evidence is competent and sufficient to 
establish a diagnosis of a condition when 1) a lay person is 
competent to identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau, 492 F.3d at 
1377.  Indeed, lay evidence may suffice to establish the 
manifestations of a chronic condition during service, or within a 
presumptive period.  When a condition is not chronic and there is 
no medical evidence of a causal nexus, lay testimony or medical 
evidence may establish continuity of symptomatology.  See 
Hickson, 12 Vet. App. at 253.  Furthermore, the Court has 
specifically held that tinnitus is a type of disorder associated 
with symptoms capable of lay observation.  Charles v. Principi, 
16 Vet. App. 370, 374 (2002).

Based on the foregoing, the Board concludes that the Veteran has 
provided competent lay testimony that he developed symptoms of 
tinnitus, specifically ringing in the ears, within a year of 
leaving the military.  Having determined that the Veteran's 
testimony is competent in this regard, the Board's inquiry next 
shifts to whether that testimony is credible.  Parenthetically, 
the Board notes that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination 'medical in nature' and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).

Throughout the claims process, the Veteran has reported that he 
was exposed to machine gun and artillery tank fire in service and 
developed ringing in his ears within a few months of leaving the 
military.  His account is both internally consistent and in 
concert with the other evidence of record, including the 
diagnoses of tinnitus rendered at the February 2005 and June VA 
audiological consultations.  Accordingly, the Board finds the 
Veteran's testimony regarding the onset of his tinnitus symptoms 
to be eminently credible.  See Caluza, 7 Vet. App. at 511-12.  
Moreover, in light of the credible nature of the Veteran's 
testimony, the Board concludes that the weight of that testimony 
is sufficient to find that his tinnitus first manifested within 
the period for which service connection would be warranted on a 
presumptive basis.  See 38 C.F.R. § 3.309(a) (2009).  
Furthermore, the Board finds that the Veteran's lay statements 
are sufficient to establish a continuity of symptomatology, which 
further supports his claim.  See Maxson, 230 F.3d at 1332.  

For the foregoing reasons, the Board concludes that the balance 
of positive and negative evidence is at the very least in 
relative equipoise with respect to the Veteran's hearing loss and 
tinnitus claims.  He is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence.  Indeed, where the evidence supports a claim or is in 
relative equipoise, the appellant prevails.  38 U.S.C.A. 5107 
(b); Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds 
that service connection for bilateral hearing loss and tinnitus 
is warranted. 


ORDER

New and material evidence having been submitted, the claim for 
service connection for bilateral hearing loss is reopened.

New and material evidence having been submitted, the claim for 
service connection for bilateral tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss is 
granted, subject to the statutes and regulations governing the 
payment of monetary benefits.

Entitlement to service connection for bilateral tinnitus is 
granted, subject to the statutes and regulations governing the 
payment of monetary benefits.



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


